DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

US Patent No. US 10, 078, 846 B2

	Claims 10-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-14 of U.S. Patent No. 10, 078, 846.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in pending application are transparently found in U.S. Patent No. 10, 078, 846 with obvious wording variation. For example, compare claim 10 of pending application with claim 10 of U.S. Patent No. 10, 078, 846, they both recite
	An apparatus comprising ( An apparatus comprising): 
	memory; and processor circuitry to execute computer readable instructions to at least(An apparatus inherently should have memory and processor circuitry to execute computer readable instruction or software): 
	obtain a plurality of Internet Protocol addresses assigned to a media device associated with a panel member (obtain a plurality of Internet Protocol addresses assigned to a media device associated with a panel member); 
	identify a geographic area corresponding to a home location by (identify a geographic area corresponding to a home location by): 
	determining a first one of the plurality of Internet Protocol addresses that is associated with a larger amount of usage by the media device than a second one of the plurality of Internet Protocol addresses (determining a first one of the plurality of Internet Protocol addresses assigned to the media device that is associated with a larger amount of usage by the media device than a second one of the plurality of Internet Protocol addresses assigned to the media device); 
	identifying a first geographic location corresponding to the first one of the plurality of Internet Protocol addresses (identifying, by executing an instruction with a processor, a first geographic location corresponding to the first one of the plurality of Internet Protocol addresses); and 
	in response to determining that the first geographic location corresponds to a location associated with an internet service provider (in response to determining that the first geographic location corresponds to a location associated with an internet service provider), identifying a second geographic location different than the first geographic location based on the first one of the plurality of Internet Protocol addresses (identifying a second geographic location different than the first geographic location based on the first one of the plurality of Internet Protocol addresses assigned to the media device), 
	the geographic area including the first geographic location and the second geographic location (the geographic area including the first geographic location and the second geographic location), 
	the second geographic location associated with a second geographic location identifier different from a first geographic location identifier associated with the first geographic location; identify a demographic profile associated with the geographic area; and associate the demographic profile with the media device (the second geographic location being associated with a second geographic location identifier different from a first geographic location identifier associated with the first geographic location; identify a demographic profile associated with the geographic area; and associate the demographic profile with the media device).
	Further, analyzing and comparing  dependent claims 11-15 of the pending application with claims 11-14 of U.S. Patent No. 10, 078, 846 it was found that they recite the same limitation with wording changes. 
	Note the issued claims of U.S. Patent No. 10, 078, 846 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by U.S. Patent No. 10, 078, 846.  

US Patent No. US 10, 685, 365 B2
	Claims 10-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10, 685, 365.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in pending application are transparently found in U.S. Patent No. 10, 685, 365 with obvious wording variation. For example, compare claim 1 of pending application with claim 1 and 5 of U.S. Patent No. 10, 685, 365, they both recite
	An apparatus comprising (An apparatus comprising): 
	memory; and processor circuitry to execute computer readable instructions to at least(An apparatus inherently should have memory and processor circuitry to execute computer readable instruction or software): 
	obtain a plurality of Internet Protocol addresses assigned to a media device associated with a panel member (obtain a plurality of Internet Protocol addresses associated with a media device); 
	identify a geographic area corresponding to a home location by (dentify a first geographic area of a plurality of geographic areas corresponding to a home location based on the latitude-longitude coordinates associated with the most used Internet Protocol address): 
	determining a first one of the plurality of Internet Protocol addresses that is associated with a larger amount of usage by the media device than a second one of the plurality of Internet Protocol addresses (determine a first amount of usage of a first Internet Protocol address used by the media device; determine a second amount of usage of a second Internet Protocol address used by the media device; select the first Internet Protocol address or the second Internet Protocol address as a most used Internet Protocol address based on the first amount of usage and the second amount of usage i.e., a first one of the plurality of Internet Protocol addresses that is associated with a larger amount of usage by the media device than a second one of the plurality of Internet Protocol addresses); 
	identifying a first geographic location corresponding to the first one of the plurality of Internet Protocol addresses (identify latitude-longitude coordinates associated with the most used Internet Protocol address); and 
	in response to determining that the first geographic location corresponds to a location associated with an internet service provider, identifying a second geographic location different than the first geographic location based on the first one of the plurality of Internet Protocol addresses, the geographic area including the first geographic location and the second geographic location, the second geographic location associated with a second geographic location identifier different from a first geographic location identifier associated with the first geographic location (claim 5, the first Internet Protocol address is the most used Internet Protocol address, wherein the latitude-longitude coordinates are first latitude-longitude coordinates, wherein the second Internet Protocol address is associated with second latitude-longitude coordinates, and wherein the first latitude-longitude coordinates and the second latitude-longitude coordinates are associated with different locations); 
	identify a demographic profile associated with the geographic area (match the home location with a portion of the demographic information associated with the first geographic area); and 
	associate the demographic profile with the media device (associate a demographic segment with the media device based on the first geographic area).
	Further, analyzing and comparing  claims 11-15 of the pending application with claims 2-4 of U.S. Patent No. 10, 685, 365 it was found that they recite the same limitation with wording changes. 
	Note the issued claims of U.S. Patent No. 10, 685, 365 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by U.S. Patent No. 10, 685, 365.  

US Patent No. US 10, 956, 923 B2
	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 956, 923.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in pending application are transparently found in U.S. Patent No. 10, 956, 923 with obvious wording variation. For example, compare claim 1 of pending application with claim 1 of U.S. Patent No. 10, 956, 923, they both recite

	An apparatus to associate media devices with a demographic composition of a geographic area, the apparatus comprising (An apparatus to associate media devices with a demographic composition of a geographic area, the apparatus comprising): 
	Memory (claim 9, memory); and processor circuitry to execute computer readable instructions to at least (An apparatus inherently should have memory and processor circuitry to execute computer readable instruction or software): 
	obtain a plurality of Internet Protocol addresses assigned to a media device associated with a panel member (receiving a plurality of Internet Protocol addresses assigned to a media device associated with a panel member); 
	determine a most used Internet Protocol address from the plurality of Internet Protocol addresses assigned to the media device (determine a most used Internet Protocol address from the plurality of Internet Protocol addresses assigned to the media device); 
	access geographic information (access geographic information); 
	access demographic information (access demographic information); 
	match the most used Internet Protocol address to a first range of a first level of Internet Protocol address prefixes (determine a first geographic location corresponding to the most used Internet Protocol address by at least: matching the most used Internet Protocol address to a first range of a first level of Internet Protocol address prefixes); 
	identify a first geographic region based on the first range of the first level of Internet Protocol address prefixes (identifying a first geographic region based on the first range of the first level of Internet Protocol address prefixes); 
	match the most used Internet Protocol address to a first range of a second level of Internet Protocol address prefixes, the second level more specific than the first level (matching the most used Internet Protocol address to a first range of a second level of Internet Protocol address prefixes, the second level more specific than the first level); 
	identify a second geographic region based on the first range of the second level of Internet Protocol address prefixes (identifying a second geographic region based on the first range of the second level of Internet Protocol address prefixes), 
	the second geographic region within the first geographic region, determine a first geographic location within the second geographic region that corresponds to the most used Internet Protocol address (the second geographic region within the first geographic region, the first geographic location within the second geographic region); 
	in response to a determination that the first geographic location corresponds to a location of an internet service provider, associate a geographic area with the media device, wherein a size of the geographic area corresponds to an average distance between locations of a plurality of media devices and the first geographic location, the geographic area within or coextensive with the second geographic region (in response to determining the first geographic location corresponds to a location of an internet service provider, associate a geographic area with the media device, wherein a size of the geographic area corresponds to an average distance between locations of a plurality of media devices and the first geographic location, the geographic area within or coextensive with the second geographic region); 
	determine a demographic profile associated with the geographic area (determine a demographic profile associated with the geographic area); and 
	associate the demographic profile with the media device (associate the demographic profile with the media device). 
	Further, analyzing and comparing  claims 2-9 of the pending application with claims 2-10 of U.S. Patent No. 10, 956, 923 it was found that they recite the same limitation with wording changes. 
	Similarly, analyzing and comparing  independent claims 10 and 16 of the pending application with independent claims 11 and 16 of U.S. Patent No. 10, 956, 923 it was found that they recite the same limitation with wording changes. 
	Further, analyzing and comparing  claims 11-15 and 17-20 of the pending application with claims 12-15 and 17-20 of U.S. Patent No. 10, 956, 923 it was found that they recite the same limitation with wording changes. 
	Note the issued claims of U.S. Patent No. 10, 956, 923 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by U.S. Patent No. 10, 956, 923.  

US Patent No. US 8, 812, 012 B2
	Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 19-32 of U.S. Patent No. 8, 812, 012.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in pending application are transparently found in U.S. Patent No. 8, 812, 012 with obvious wording variation. For example, compare claim 1 of pending application with claim 19 of U.S. Patent No. 8, 812, 012, they both recite

	An apparatus to associate media devices with a demographic composition of a geographic area, the apparatus comprising (An apparatus for associating media devices with a demographic composition of a geographic area, the apparatus comprising): 
	memory; and processor circuitry to execute computer readable instructions to at least (An apparatus inherently should have memory and processor circuitry to execute computer readable instruction or software): 
	obtain a plurality of Internet Protocol addresses assigned to a media device associated with a panel member (receive a plurality of Internet Protocol addresses assigned to a media device associated with a panel member); 
	determine a most used Internet Protocol address from the plurality of Internet Protocol addresses assigned to the media device (determine a most used Internet Protocol address from the plurality of Internet Protocol addresses assigned to the media device); 
	access geographic information (access geographic information); 
	access demographic information (access demographic information); 
	match the most used Internet Protocol address to a first range of a first level of Internet Protocol address prefixes; 
	identify a first geographic region based on the first range of the first level of Internet Protocol address prefixes; 
	match the most used Internet Protocol address to a first range of a second level of Internet Protocol address prefixes, the second level more specific than the first level; identify a second geographic region based on the first range of the second level of Internet Protocol address prefixes, the second geographic region within the first geographic region, determine a first geographic location within the second geographic region that corresponds to the most used Internet Protocol address (matching the most used Internet Protocol address to a first range of a second level of Internet Protocol address prefixes, the second level more specific than the first level, and identifying a second geographic region based on the first range of the second level of Internet Protocol address prefixes, the second geographic region within the first geographic region, the first geographic location within the second geographic region); 
	in response to a determination that the first geographic location corresponds to a location of an internet service provider, associate a geographic area with the media device, wherein a size of the geographic area corresponds to an average distance between locations of a plurality of media devices and the first geographic location, the geographic area within or coextensive with the second geographic region (in response to determining the first geographic location corresponds to a location of an internet service provider, associate a geographic area with the media device, wherein the size of the geographic area corresponds to an average distance between locations of a plurality of media devices and the first geographic location, the geographic area within or coextensive with the second geographic region); 
	determine a demographic profile associated with the geographic area (determine a demographic profile associated with the geographic area); and 
	associate the demographic profile with the media device (associate the demographic profile with the media device). 
	Further, analyzing and comparing  claims 2-9 of the pending application with claims 20-32 of U.S. Patent No. 8, 812, 012 it was found that they recite the same limitation with wording changes. 
	Note the issued claims of U.S. Patent No. 8, 812, 012 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by U.S. Patent No. 8, 812, 012.  

Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to a  methods and apparatus for associating media devices with a demographic composition of a geographic area are disclosed. Disclosed example apparatus are to obtain a plurality of Internet Protocol addresses assigned to a media device associated with a panel member. Disclosed example apparatus are also to determine a most used Internet Protocol address from the plurality of Internet Protocol addresses, determine a geographic location corresponding to the most used Internet Protocol address, associate a geographic area with the media device in response to a determination that the geographic location corresponds to a location of an internet service provider, determine a demographic profile associated with the geographic area, and associate the demographic profile with the media device
	The closest prior art of record fail to teach the limitation of claim 1 i.e., “match the most used Internet Protocol address to a first range of a first level of Internet Protocol address prefixes; identify a first geographic region based on the first range of the first level of Internet Protocol address prefixes; match the most used Internet Protocol address to a first range of a second level of Internet Protocol address prefixes, the second level more specific than the first level; identify a second geographic region based on the first range of the second level of Internet Protocol address prefixes, the second geographic region within the first geographic region, determine a first geographic location within the second geographic region that corresponds to the most used Internet Protocol address; in response to a determination that the first geographic location corresponds to a location of an internet service provider, associate a geographic area with the media device, wherein a size of the geographic area corresponds to an average distance between locations of a plurality of media devices and the first geographic location, the geographic area within or coextensive with the second geographic region”. 

	The closest prior art of record fail to teach the limitation of claim 10 i.e.,  “determining a first one of the plurality of Internet Protocol addresses that is associated with a larger amount of usage by the media device than a second one of the plurality of Internet Protocol addresses; identifying a first geographic location corresponding to the first one of the plurality of Internet Protocol addresses; and in response to determining that the first geographic location corresponds to a location associated with an internet service provider, identifying a second geographic location different than the first geographic location based on the first one of the plurality of Internet Protocol addresses, the geographic area including the first geographic location and the second geographic location, the second geographic location associated with a second geographic location identifier different from a first geographic location identifier associated with the first geographic location”.

	The closest prior art of record fail to teach the limitation of claim 16 i.e., “determine a first amount of usage of a first Internet Protocol address used by the media device; determine a second amount of usage of a second Internet Protocol address used by the media device; select the first Internet Protocol address or the second Internet Protocol address as a most used Internet Protocol address based on the first amount of usage and the second amount of usage;  identify latitude-longitude coordinates associated with the most used Internet Protocol address; identify a first geographic area of a plurality of geographic areas corresponding to a home location based on the latitude-longitude coordinates associated with the most used Internet Protocol address; access demographic information associated with the plurality of geographic areas; and match the home location with a portion of the demographic information associated with the first geographic area to associate a demographic segment with the media device based on the first geographic area”. 
	Applicant’s independent claim 1, 10 and 16 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Riise et al. Pub. No. US 20090019182 A1 teaches a computer-implemented method for constructing network activity profiles is provided, which comprises the following: obtaining a plurality of records of network activities from an activity source, each record corresponding to an interaction with a network resource via the network from the activity source, wherein each record comprises at least a network endpoint address from where the interaction originates and an indication of a time of the interaction; for each record, determining a geographical location corresponding to the network endpoint address of that record and associating the determined geographical location with that record; and constructing at least one profile for the activity source based on the plurality of records and at least one geographical location associated with the records, wherein each profile comprises a time-based behavior pattern associated with the at least one geographical location.
Kalavade et al. Pub. No. US 20090138593 A1 teaches system and method for collecting and analyzing information on application-level activity and other user information on a mobile data network. A platform non-intrusively and transparently monitors data activity on a mobile data network in real-time so that user-level information can be reported to an operator. The platform comprises a plurality of collectors, a data manager, and a report manager. The collectors communicate with network routers to almost all network data. The collectors inspect the data for IP addresses and correlate them to user mobile phone numbers. The data manager receives the data and augments it with information obtained by querying carrier information. The data manager stores the data and monitors it to see if it satisfies a set of defined real-time reports. The report manager then works with the data manager to develop and test new reports based on operator instructions for a specific report.
Chamberlain et al. Pub. No. US 20090132559 A1 teaches a system is disclosed that uses behavioral data collected by ISPs to categorize particular ISP subscribers. The behavioral data may, for example, include the identities of particular web sites and/or web pages accessed by particular subscribers, the search queries used by the subscribers to conduct Internet searches, and/or other types of behavioral information. The ISP subscribers are assigned to particular behavioral categories or "segments" using a behavioral segmentation schema that maps particular subscriber behaviors to particular behavioral segments. The ISP subscribers may also be mapped to other segment types, such as demographic segments derived from off-line data about the subscribers. 
Campbell et al. Pub. No. US 20080243822 A1 teaches determining an Internet protocol (IP) address associated with browser cookies, and associating geo tags with the cookies based on a geographic location indicated by the cookies. A subset of cookies is identified, and the subset is clustered into a spatial cluster comprising other browser cookies associated with other geo tags identifying locations located within a defined distance of a location identified in the latter geo tags. A geographic location associated with a geographic center of the cluster is associated with the IP address.
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically the limitation of claim 1 i.e., “match the most used Internet Protocol address to a first range of a first level of Internet Protocol address prefixes; identify a first geographic region based on the first range of the first level of Internet Protocol address prefixes; match the most used Internet Protocol address to a first range of a second level of Internet Protocol address prefixes, the second level more specific than the first level; identify a second geographic region based on the first range of the second level of Internet Protocol address prefixes, the second geographic region within the first geographic region, determine a first geographic location within the second geographic region that corresponds to the most used Internet Protocol address; in response to a determination that the first geographic location corresponds to a location of an internet service provider, associate a geographic area with the media device, wherein a size of the geographic area corresponds to an average distance between locations of a plurality of media devices and the first geographic location, the geographic area within or coextensive with the second geographic region”, the limitation of claim 10 i.e.,  “determining a first one of the plurality of Internet Protocol addresses that is associated with a larger amount of usage by the media device than a second one of the plurality of Internet Protocol addresses; identifying a first geographic location corresponding to the first one of the plurality of Internet Protocol addresses; and in response to determining that the first geographic location corresponds to a location associated with an internet service provider, identifying a second geographic location different than the first geographic location based on the first one of the plurality of Internet Protocol addresses, the geographic area including the first geographic location and the second geographic location, the second geographic location associated with a second geographic location identifier different from a first geographic location identifier associated with the first geographic location” and the limitation of claim 16 i.e., “determine a first amount of usage of a first Internet Protocol address used by the media device; determine a second amount of usage of a second Internet Protocol address used by the media device; select the first Internet Protocol address or the second Internet Protocol address as a most used Internet Protocol address based on the first amount of usage and the second amount of usage;  identify latitude-longitude coordinates associated with the most used Internet Protocol address; identify a first geographic area of a plurality of geographic areas corresponding to a home location based on the latitude-longitude coordinates associated with the most used Internet Protocol address; access demographic information associated with the plurality of geographic areas; and match the home location with a portion of the demographic information associated with the first geographic area to associate a demographic segment with the media device based on the first geographic area”. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Riise et al. Pub. No. US 20090019182 A1 - BEHAVIORAL PREDICTIONS BASED ON NETWORK ACTIVITY LOCATIONS
	Kalavade et al. Pub. No. US 20090138593 A1 - SYSTEM AND METHOD FOR COLLECTING, REPORTING AND ANALYZING DATA ON APPLICATION-LEVEL ACTIVITY AND OTHER USER INFORMATION ON A MOBILE DATA NETWORK
	Chamberlain et al. Pub. No. US 20090132559 A1 - BEHAVIORAL SEGMENTATION USING ISP-COLLECTED BEHAVIORAL DATA
	Campbell et al. Pub. No. US 20080243822 A1 - Geographic location associating method, involves clustering subset into spatial cluster, and associating geographic location associated with geographic center of cluster with Internet protocol address
	Mehta et al. Pub. No. US 20100004997 A1 - METHODS AND APPARATUS FOR GENERATING USER PROFILE BASED ON PERIODIC LOCATION FIXES
	Saretto et al. Pub. No. US 20110314084 A1 - CONTEXTUAL BASED INFORMATION AGGREGATION SYSTEM
	Lajoie Pub. No. US 20090187939 A1 - Methods and apparatus for user-based targeted content delivery
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647